RITCHIE, J.—
The petition of the plaintiff that the answer filed by the defendants, other than the defendant James J. Johnston, may be taken from the files and not received, because • the same is verified by the affidavit of only one of said defendants, being heard and submitted after argument by counsel.
And it appearing that said answer is responsive, and is sufficient to put the cause at issue, and that no exceptions have been filed to the same:
It is thereupon ordered this 14th day of June, 1901, that the said petition be and the same is hereby dismissed.
' Whether or not it is necessary that the said answer should be sworn to by each one of said defendants, in order to make it sufficient to support a motion to dissolve the injunction, is a question which does not arise on this petition,
See Mahaney vs. Lazier, 16 Md. 69.